Exhibit 10.4

 

Execution Copy

 

July 3, 2009

 

Regis Corporation

7201 Metro Boulevard

Minneapolis, Minnesota 55439

 

Re: Amendment No. 6 to Amended and Restated Private Shelf Agreement

 

Ladies and Gentlemen:

 

We refer to the Amended and Restated Private Shelf Agreement dated as October 3,
2000, as amended by the letter amendment dated as of May 9, 2002, Letter
Amendment No. 2 to Amended and Restated Private Shelf Agreement dated as of
February 28, 2003, the letter amendment dated April 29, 2005, the letter
amendment dated July 6, 2006 and the letter amendment dated July 31, 2007 (as so
amended, the “Shelf Agreement”), between Regis Corporation, a Minnesota
corporation (the “Company”), on the one hand, and Prudential Investment
Management, Inc. (“PIM”), The Prudential Insurance Company of America, Pruco
Life Insurance Company, Pruco Life Insurance Company of New Jersey and the other
“Prudential Affiliates” which pursuant to the terms thereof have become bound by
certain provisions thereof, on the other hand.  Unless otherwise defined herein,
the terms defined in the Shelf Agreement shall be used herein as therein
defined.

 

Pursuant to the request of the Company and in accordance with the provisions of
paragraph 11C of the Shelf Agreement, the parties hereto agree as follows:

 

SECTION 1.   Amendment.  From and after the Effective Date, the Shelf Agreement
and the Notes are amended as follows:

 

1.1.                              Each reference in the form of Note for each
Series of Notes set forth in the table below and in each of the outstanding
Notes of such Series is amended to change the interest rate set forth opposite
such Series in the table below under the heading “Existing Interest Rate” to the
interest rate set forth opposite such Series under the heading “New Interest
Rate”:

 

Series of Notes

 

Existing Interest Rate

 

New Interest Rate

 

Series J Notes

 

4.69

%

5.69

%

Series L Notes

 

4.65

%

5.65

%

Series M Notes

 

4.86

%

5.86

%

Series N Notes

 

6.01

%

7.01

%

Series O Notes

 

6.05

%

7.50

%

Series P Notes

 

6.05

%

7.50

%

 

--------------------------------------------------------------------------------


 

1.2.                              A new paragraph 2I is added to the Shelf
Agreement as follows:

 

“2I.                           RBC Fee.  On and after the date that is one year
after the Amendment No. 6 Effective Date, in addition to the interest accruing
on the Notes, the Company agrees to pay to each holder of a Note a fee (the “RBC
Fee”) on the daily average outstanding principal amount of such Note at a rate
per annum equal to 1.00%; provided however that no RBC Fee shall accrue during
any period when an RBC Reduction Event has occurred and is continuing.  The RBC
Fee with respect to each Note shall be calculated on the same basis as interest
on such Note is calculated and shall be paid in arrears on each day upon which
interest is due on such Note.  The payment of any RBC Fee shall not constitute a
waiver of any Default or Event of Default.”

 

1.3.                              Subparagraph (b) of paragraph 6A(1) of the
Shelf Agreement is amended by deleting the reference to “1.50” appearing therein
and substituting therefor a reference to “1.30”.

 

1.4.                              Paragraph 6B of the Shelf Agreement is hereby
amended and restated in its entirety as follows:

 

“6B.                         Minimum Net Worth.

 

(a)  The Company shall not, as of June 30, 2009, permit its Net Worth to be less
than the sum of (a) $675,000,000 plus (b) on a cumulative basis, 25% of the
positive net income earned during each fiscal quarter commencing on or after
March 31, 2007.

 

(b)  The Company shall not, as of the last day of any fiscal quarter ending
after June 30, 2009, permit its Net Worth to be less than the sum of
(i) $800,000,000, plus (b) on a cumulative basis, twenty-five percent (25%) of
the positive net income earned during each fiscal quarter commencing on or after
June 30, 2009, plus (c) on a cumulative basis, fifty percent (50%) of the net
cash proceeds received from the issuance of equity securities of the Company, if
any, after June 30, 2009 minus (d) the lesser of (i) $50,000,000 and
(ii) Special Charges taken or incurred after March 31, 2009.  For purposes of
clause (d) above, “Special Charges” means (1) impairment of goodwill and other
intangibles; (2) non-cash charges related to discontinued operations; and
(3) non-cash net reductions to accumulated other comprehensive income (other
than reductions related to pensions, post-retirement benefits and similar
retirement adjustments).  As used herein, the term “Net Worth” means the
shareholder’s equity of the Company as determined in accordance with generally
accepted accounting principals consistently applied.”

 

2

--------------------------------------------------------------------------------


 

1.5.                              Clause (iv) of paragraph 6C(1) of the Shelf
Agreement is hereby amended and restated in its entirety as follows:

 

“(iv) Liens securing Indebtedness not otherwise permitted by clauses
(i)-(iii) above, provided that (a) Priority Debt does not at any time exceed 20%
of Net Worth determined as of the end of the most recently ended fiscal quarter;
and (b) the aggregate amount of Indebtedness secured by Liens pursuant to this
clause (iv) shall not exceed two percent (2%) of Net Worth determined as of the
end of the most recently ended fiscal quarter; and provided, further, that such
Liens may not secure the Credit Agreement, the Term Loan Agreement or other
Indebtedness (excluding Capital Lease Obligations) to a bank, insurance company
or other financial institution in excess of $10,000,000.”

 

1.6.                              A new paragraph 6F is added to the Shelf
Agreement as follows:

 

“6F.                          Restricted Payments.  The Company shall not, and
shall not permit any Subsidiary to, (i) declare or pay any dividend or make any
other distribution (whether in cash, securities or other property) on any of its
stock or other equity interests or any warrants, options or other rights with
respect thereto (any of the foregoing, “Equity Interests”) or (ii) purchase,
redeem or otherwise acquire for value any of its Equity Interests (any such
declaration, payment, distribution, purchase or other acquisition, a “Restricted
Payment”); provided that:

 

(i)                                     any Subsidiary may declare and pay
dividends, and make other distributions, to the Company or any other Subsidiary;

 

(ii)                                  the Company may declare and pay stock
dividends; and

 

(iii)                               so long as no Default or Event of Default
exists, the Company and its Subsidiaries may make other Restricted Payments;
provided that if the Leverage Ratio as of the last day of the most recently
ended fiscal quarter was greater than 2.00 to 1.0, then neither the Company nor
any Subsidiary will make any Restricted Payment pursuant to this clause
(iii) if, after giving effect thereto, the aggregate amount of all such
Restricted Payments made during the 12-month period ending on the date of such
Restricted Payment would exceed $20,000,000.”

 

1.7.                              Clause (i) of paragraph 7A of the Note
Agreement is amended and restated in its entirety as follows:

 

“(i)                               a Company defaults in the payment of any
principal of, or Yield- Maintenance Amount payable with respect to, any Note, or
any RBC Fee when the same shall become due, either by the terms thereof or
otherwise as herein provided;”

 

1.8.                              The definition of “Remaining Scheduled
Payments” in paragraph 10A of the Note Agreement is amended in its entirety to
read as follows:

 

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that

 

3

--------------------------------------------------------------------------------


 

would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date; provided that, for the purposes of calculating “Remaining
Schedule Payments”, the interest rate born by any Series of Notes shall be
determined without giving effect to the increase in such interest rates pursuant
to Section 1.1 of Amendment No. 6.

 

1.9.                              Paragraph 10B is amended by adding, or
amending and restating, as applicable, the following definitions:

 

“Amendment No. 6” shall mean Amendment No. 6 to this Agreement, dated as of
July 3, 2009.

 

“Amendment No. 6 Effective Date” shall mean the “Effective Date”, as defined in
Section 2 of Amendment No. 6.

 

“Designated Charges” means the first $6,000,000 of non-recurring cash charges
taken by the Company after June 30, 2009 related to (i) severance expenses or
(ii) lease termination expenses for locations operated from the Company’s
business headquartered in the United Kingdom, or as otherwise approved by the
Required Holders.

 

“EBITDA” means, for any period, for the Company and its Subsidiaries on a
consolidated basis, determined in accordance with generally accepted accounting
principles, the sum, without duplication, of (a) net income (or net loss) for
such period, excluding any extraordinary non-cash gains during such period
(provided that the net income of any Person that is not a Subsidiary of the
Company shall be included in the consolidated net income of the Company only to
the extent of the amount of cash dividends or distributions paid by such Person
to the Company or to a consolidated Subsidiary of the Company), plus (b) to the
extent included in the determination of such net income (or net loss), (i) all
amounts treated as expenses for depreciation (including, without duplication,
non-cash gains and losses upon the closing and abandonment of any non-franchised
store locations) and interest paid or accrued and the amortization of
intangibles of any kind, plus (ii) all taxes paid or accrued and unpaid on or
measured by income, plus (iii) any Designated Charges plus (iv) any non-cash
interest expense on Indebtedness convertible into shares of common stock of the
Company plus (c) the amount of any other charge in respect of non-recurring
expenses arising in connection with acquisitions, to the extent approved by the
Required Holders; provided that (A) if the Company or any Subsidiary acquires a
Person (an “Acquired Person”) in an acquisition in such period, then all of the
Acquired Person’s EBITDA (calculated for such Person as set forth above without
giving effect to clause (c)) for the four fiscal quarters then ended shall be
added to EBITDA, and if the Company or any Subsidiary sells all or substantially
all of the stock or assets of any Subsidiary in any such period, then the EBITDA
of such Subsidiary (calculated for such Person as set forth above without giving
effect to clause (c)) shall be deducted from EBITDA and (B) all non-cash losses
and expenses and non-cash impairment charges (including non-cash compensation
expense and non-cash impairment of goodwill and other intangibles or arising in
connection with any Joint Venture) taken in such period shall be added back to
EBITDA for such period and all cash payments made in such period that arise out
of non-cash

 

4

--------------------------------------------------------------------------------


 

losses or expenses and impairment charges taken in any previous period shall be
subtracted from EBITDA.

 

“Fixed Charges” means, with respect to the Company and its Subsidiaries on a
consolidated basis, as of any date of determination, (a) interest expense paid
or accrued on outstanding Indebtedness for the period of four fiscal quarters
ending on the date of determination (excluding non-cash interest expense on
Indebtedness convertible into shares of common stock of the Company), and
(b) Rental Expense paid or accrued in such period.

 

“RBC Reduction Event” shall mean The Securities Valuation Office of the National
Association of Securities Commissioners (together with any successor
organization acceding to the authority thereof, hereinafter, the “SVO”) has
reduced the amount of capital required to be held in reserve by a holder of the
Notes in respect of such Notes from that which was required as of the Amendment
No. 6 Effective Date; provided that the RBC Reduction Event shall cease if the
amount of capital required to be held in reserve by a holder of the Notes in
respect of such Notes as required by the SVO is subsequently increased to a
level at or above that which was required as of the Amendment No. 6 Effective
Date.

 

“RBC Fee” shall have the meaning given in paragraph 2I.

 

“Term Loan Agreement” shall mean that certain Term Loan Agreement dated as of
October 3, 2008 among the Company, various financial institutions, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other agents named therein,
as amended, supplemented or modified from time to time in accordance with the
terms thereof.

 

1.10.                        Paragraph 10C of the Shelf Agreement is amended by
adding the following to the end thereof:

 

“Notwithstanding the foregoing or any other provision of this Agreement
providing for any amount to be determined in accordance with generally accepted
accounting principles, for all purposes of this Agreement the outstanding
principal amount of any Indebtedness of the Company, any Guarantor or any of
their Subsidiaries shall be equal to the actual outstanding principal amount
thereof irrespective of the amount that might otherwise be accounted for under
generally accepted accounting principles as the amount of the liability of the
Company, any Guarantor or any Subsidiary with respect thereto, and any
determination of the net income (or net loss), equity or assets of the Company,
any Guarantor or any Subsidiary shall not take into account any effect of
marking any such outstanding Indebtedness of the Company, any Guarantor or any
Subsidiary to market value.”

 

SECTION 2.   Conditions Precedent.  This letter shall become effective as of the
date (which shall be on or before August 15, 2009) (the “Effective Date”) when
the following conditions have been satisfied:

 

2.1.                              Documents.  PIM and each holder of the Notes
party hereto shall have received:

 

5

--------------------------------------------------------------------------------


 

(a)          an original counterpart hereof duly executed by the Company, the
Guarantors and the Required Holder(s) of the Notes of each Series;

 

(b)           a copy of amendments to the Credit Agreement and the Term Loan
Agreement, each consistent with the amendments set forth herein and otherwise in
form and substance satisfactory to the Required Holder(s) of the Notes of each
Series, executed by the requisite lenders thereunder, and each such amendment
shall be in full force and effect;

 

(c)           evidence that the Company has received proceeds from the issuance
(after June 26, 2009) of not less than $250,000,000 of common stock of the
Company or debt securities convertible into such common stock of which not less
than $125,000,000 shall be proceeds of the issuance of common stock;

 

(d)           a copy of a termination of the Intercreditor Agreement, in form
and substance satisfactory to the holders of the Notes, executed by each of the
parties thereto, and such termination shall be in full force and effect; and

 

(e)           Evidence that the Company has paid all of its obligations under
the Note Agreements listed on Annex 1 attached hereto.

 

The foregoing documentation should be returned to Prudential Capital Group, Two
Prudential Plaza, Suite 5600, Chicago, Illinois, 60601-6716, Attention: Wiley S.
Adams.

 

2.2.          Amendment Fee; Other Fees.  The Company shall have paid an
amendment fee for each holder of the Notes equal to the product of 0.125%
multiplied by the outstanding principal amount of the Notes held by such holder
as of the Effective Date.  The Company shall also have paid all invoiced fees
and expenses of the holders of the Notes (including reasonable attorneys’ fees
and expenses).

 

2.3.          Representations and Warranties; No Default.  To induce the holders
of the Notes to execute and deliver this letter, the Company represents,
warrants and covenants that (1) the representations and warranties contained in
paragraph 8 of the Shelf Agreement shall be true on and as of the Effective
Date, immediately before and after giving effect to the consummation of the
transactions contemplated hereby, (2) the Shelf Agreement, as amended hereby, is
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms except as enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by the
availability of the remedy of specific performance, (3) the Subsidiaries of the
Company party to this letter represent all of the Subsidiaries of the Company
that have joined the Guaranty Agreement (as defined in Section 4 below), (4) the
Company has not paid or agreed to pay, and the Company will not pay or agree to
pay, any fees or other consideration for or with respect to any amendment
described in Section 2.1(b) other than fees to the lenders under the Credit
Agreement and the Term Loan Agreement to the extent expressly set forth in the
respective amendments thereto, and (5) there shall exist on the Effective Date
no Event of Default or Default, immediately before and after giving effect to
the consummation of the transactions contemplated hereby.

 

6

--------------------------------------------------------------------------------


 

2.4.          Proceedings.    All corporate and other proceedings taken or to be
taken in connection with the transactions contemplated hereby and all documents
incident thereto shall be satisfactory in substance and form to the Required
Holder(s) of each Series, and each holder of the Notes party hereto shall have
received all such counterpart originals or certified or other copies of such
documents as it may reasonably request.

 

SECTION 3.   Amended and Restated Notes.  The Company hereby agrees that it
shall, promptly after the Effective Date, execute a deliver amended and restated
Notes, in form and substance satisfactory to the holders of the Notes,
evidencing the amendments to the Notes made pursuant hereto.

 

SECTION 4.   Reference to and Effect on Shelf Agreement and Notes.  Upon the
effectiveness of this letter, each reference to the Shelf Agreement and the
Notes in any other document, instrument or agreement shall mean and be a
reference to the Shelf Agreement or the Notes, as applicable, as modified by
this letter.  Except as specifically set forth in Section 1 hereof, the Shelf
Agreement and the Notes shall remain in full force and effect and is hereby
ratified and confirmed in all respects.  Except as specifically stated in this
letter, the execution, delivery and effectiveness of this letter shall not
(a) amend the Shelf Agreement or any Note, (b) operate as a waiver of any right,
power or remedy of PIM or any holder of the Notes, or (c) constitute a waiver
of, or consent to any departure from, any provision of the Shelf Agreement or
any Note at any time.  The Company acknowledges and agrees that neither PIM nor
any holder of any Note is under any duty or obligation of any kind or nature
whatsoever to grant the Company any additional amendments or waivers of any
type, whether under the same or different circumstances, and no course of
dealing or course of performance shall be deemed to have occurred as a result of
the amendments and wavier herein.

 

For the avoidance of doubt, the Company and the holders of the Notes confirm
that compliance with the covenants set forth paragraphs 6A(1), 6A(2) and 6B of
the Shelf Agreement for the fiscal quarter ended June 30, 2009 shall be
determined under the terms of the Shelf Agreement prior to giving effect to this
letter.

 

SECTION 5.   Reaffirmation.  Each Guarantor (as defined in the Amended and
Restated Subsidiary Guaranty dated February 23, 2003 (the “Guaranty Agreement”)
by certain Subsidiaries of the Company in favor of the holders of the Notes)
hereby ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under the Guaranty Agreement. Each Guarantor hereby
consents to the terms and conditions of this letter and reaffirms its
obligations and liabilities under or with respect to the Shelf Agreement and the
Notes, each as amended by this letter (including, without limitation, any
additional Guaranteed Obligations (as defined in the Guaranty Agreement)
resulting from this letter), and the Guaranty Agreement.  Each Guarantor
acknowledges that the Guaranty Agreement remains in full force and effect and is
hereby ratified and confirmed.  Without limiting the generality of the
foregoing, each Guarantor agrees and confirms that the Guaranty Agreement
continues to guaranty the Guaranteed Obligations arising under or in connection
with the Shelf Agreement and the Notes, each as amended by this letter.  The
execution of this letter shall not operate as a novation, waiver of any right,
power or remedy of the holders of the Notes under the Guaranty Agreement.

 

7

--------------------------------------------------------------------------------


 

SECTION 6.   Expenses.  The Company hereby confirms its obligations under the
Shelf Agreement, whether or not the transactions hereby contemplated are
consummated, to pay, promptly after request by any holder of the Notes, all
reasonable out-of-pocket costs and expenses, including attorneys’ fees and
expenses, incurred by any holder of the Notes in connection with this letter or
the transactions contemplated hereby, in enforcing any rights under this letter,
or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this letter or the transactions
contemplated hereby.  The obligations of the Company under this Section 5 shall
survive transfer by any holder of the Notes of any Note and payment of any Note.

 

SECTION 7.   Governing Law.  THIS LETTER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF ILLINOIS (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD
OTHERWISE CAUSE THIS AGREEMENT TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH,
OR THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER
JURISDICTION).

 

SECTION 8.   Counterparts, Section Titles.  This letter may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
letter by facsimile or electronic transmission shall be effective as delivery of
a manually executed counterpart of this letter.  The section titles contained in
this letter are and shall be without substance, meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

 

[signature pages follow]

 

8

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

PRUCO LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ David Quackenbush

 

 

    Vice President

 

 

 

 

 

RGA REINSURANCE COMPANY

 

MUTUAL OF OMAHA INSURANCE COMPANY

 

RELIASTAR LIFE INSURANCE COMPANY

 

UNION SECURITY INSURANCE COMPANY

 

PHYSICIANS MUTUAL INSURANCE COMPANY

 

FARMERS NEW WORLD LIFE INSURANCE COMPANY

 

ZURICH AMERICAN INSURANCE COMPANY

 

SECURITY BENEFIT LIFE INSURANCE COMPANY, INC

 

BAYSTATE INVESTMENTS, LLC

 

ING LIFE INSURANCE AND ANNUITY COMPANY

 

MEDICA HEALTH PLANS

 

MTL INSURANCE COMPANY

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

 

By:

/s/ David Quackenbush

 

 

    Vice President

 

 

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

 

PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION

 

UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE COMPANY

 

 

 

By:

Prudential Investment Management, Inc.,

 

 

as investment manager

 

 

 

 

 

 

By:

/s/ David Quackenbush

 

 

    Vice President

 

[Signature Page to Amendment No. 6 to Amended and Restated Private Shelf
Agreement]

 

9

--------------------------------------------------------------------------------


 

 

GIBRALTAR LIFE INSURANCE CO., LTD.

 

 

 

By:

Prudential Investment Management (Japan),

 

 

Inc., as Investment Manager

 

 

 

By:

Prudential Investment Management, Inc.,

 

 

as Sub-Adviser

 

 

 

 

 

 

By:

/s/ David Quackenbush

 

 

    Vice President

 

[Signature Page to Amendment No. 6 to Amended and Restated Private Shelf
Agreement]

 

10

--------------------------------------------------------------------------------


 

Agreed as of the date first above written:

 

REGIS CORPORATION

 

 

By:

/s/ Randy L. Pearce

 

Name:

Randy L. Pearce

 

Title:

Senior Executive Vice President, Chief Financial and Administrative Officer

 

 

REGIS INC.

 

 

By:

/s/ Randy L. Pearce

 

Name:

Randy L. Pearce

 

Title:

Senior Executive Vice President, Chief Financial and Administrative Officer

 

 

HAIR CLUB FOR MEN, LLC

 

 

By:

/s/ Randy L. Pearce

 

Name:

Randy L. Pearce

 

Title:

Senior Executive Vice President, Chief Financial and Administrative Officer

 

 

SUPERCUTS CORPORATE SHOPS, INC.

 

By:

/s/ Randy L. Pearce

 

Name:

Randy L. Pearce

 

Title:

Senior Executive Vice President, Chief Financial and Administrative Officer

 

 

THE BARBERS HAIRSTYLING FOR MEN & WOMEN, INC.

 

By:

/s/ Randy L. Pearce

 

Name:

Randy L. Pearce

 

Title:

Senior Executive Vice President, Chief Financial and Administrative Officer

 

 

REGIS CORP.

 

By:

/s/ Randy L. Pearce

 

Name:

Randy L. Pearce

 

Title:

Senior Executive Vice President, Chief Financial and Administrative Officer

 

 

FIRST CHOICE HAIRCUTTERS (INTERNATIONAL) CORP.

 

By:

/s/ Randy L. Pearce

 

Name:

Randy L. Pearce

 

Title:

Senior Executive Vice President, Chief Financial and Administrative Officer

 

 

[Signature Page to Amendment No. 6 to Amended and Restated Private Shelf
Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

Note Agreements to be Paid

 

Note Purchase Agreement dated as of March 1, 2002 among the Company and various
purchasers.

 

Note Purchase Agreement dated as of March 1, 2005 among the Company and various
purchasers.

 

--------------------------------------------------------------------------------